Case: 19-41036     Document: 00515847667         Page: 1     Date Filed: 05/04/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                            May 4, 2021
                                  No. 19-41036                            Lyle W. Cayce
                                Summary Calendar                               Clerk


   Thomas W. Florence,

                                                           Petitioner—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 3:14-CV-376


   Before Willett, Ho and Duncan, Circuit Judges.
   Per Curiam:*
          Thomas W. Florence, Texas prisoner # 1729344, seeks to proceed in
   forma pauperis (IFP) in this appeal. By moving for leave to proceed IFP,




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-41036      Document: 00515847667           Page: 2   Date Filed: 05/04/2021




                                     No. 19-41036


   Florence is challenging the district court’s determination that his appeal is
   not taken in good faith. Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
          “This court must examine the basis of its jurisdiction, on its own
   motion, if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). An
   untimely notice of appeal in a civil case deprives us of jurisdiction. Bowles v.
   Russell, 551 U.S. 205, 213-14 (2007). Because Florence did not file a timely
   notice of appeal from the district court’s order denying his motion for recusal
   and imposing sanctions, we lack jurisdiction over the instant appeal. See id.;
   Fed. R. App. P. 4(a)(1)(A).
          Accordingly, the appeal is DISMISSED for lack of jurisdiction. The
   IFP motion and motions to supplement the record are DENIED as moot.




                                          2